Citation Nr: 0329908	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected right 
knee and low back disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran's Form DD-214 reflects active service from June 
1955 to May 1976.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has sufficiently complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence of record indicates that the 
veteran's current right knee and low back disorders are 
related to his period of active service.

3.  Competent medical evidence of record demonstrates that 
the veteran's current bilateral hip disorder is not directly 
related to his period of active service, but that this 
disorder was caused or chronically worsened by his service-
connected right knee and low back disabilities.


CONCLUSIONS OF LAW

1.  The veteran's right knee and low back disorders were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  A bilateral hip disorder was not directly incurred in 
active service, but is proximately due to or the result of 
the veteran's service-connected right knee and low back 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in the April 2000 and October 2002 rating 
decisions, the January 2001 statement of the case, the 
October 2002 supplemental statement of the case, and in 
letters from the RO.  The RO also attempted to inform the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in April 2001.  Further, the 
Board finds that the RO met its duty to assist by making 
satisfactory efforts to ensure that relevant evidence was 
associated with the claims file, noting that it contains the 
veteran's available service medical records and private 
treatment records.  The veteran was also afforded a VA 
examination in August 2002, as well as the opportunity to 
testify at a hearing before the Board on his appeal, which 
was held in June 2003.  Lastly, to the extent that the record 
may reflect any VCAA notice or development problem in this 
case, the Board finds that as it has decided to award a full 
grant of the benefits sought on appeal, any such inadequacy 
should not be considered prejudicial to the veteran.  

Direct Service Connection

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran entered service (in this 
case, when he entered a service academy) without any 
indication of a right knee, low back or bilateral hip 
disorder or symptomatology.  He is therefore entitled to the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1132 (West 
2002).  The evidence demonstrates that while in service, the 
veteran experienced right knee and low back problems.  There 
is no evidence in the service medical records, however, of 
any bilateral hip injury or symptomatology.  

There are multiple service medical records documenting right 
knee problems suffered by the veteran beginning while he was 
enrolled at a service academy.    These records include the 
initial entry of a "chronic" right knee injury in January 
1952, admission to the academy hospital in mid-October 1952 
for another injury (requiring a cast until mid-November 
1952), and entries from 1952 to 1954 documenting continued 
right knee pain complaints.  By June 1955, slight laxity of 
the right knee was still noted.  The Board observes that 
pursuant to 38 U.S.C.A.  §§ 1110 and 1131, service-connected 
disability compensation may be paid only to a "veteran."  
The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(24) (West 2002) defines the term "active military, 
naval or air service" as including "active duty."  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) 
(West 2002) to include, inter alia, "full-time duty in the 
Armed Forces, other than active duty for training," and 
"service as a cadet at the United States Military, Air 
Force, or Coast Guard Academy, or as a midshipman at the 
United States Naval Academy."  Accordingly, the Board will 
consider the right knee problems which the veteran 
experienced while at his service academy to have occurred 
during active duty.  The veteran's latter service medical 
records do not document right knee problems, although he has 
reported that he continued to experience right knee pain 
during and after service.    

As for the veteran's low back, his service medical records 
show a visit for treatment in October 1962 with complaints of 
low back pain existing for the last four to five months.  The 
veteran also reported an incident occurring the day prior, 
when he felt his lower back snap, resulting in pain that 
required medication.  The veteran returned in December 1965 
with complaints of low back pain occurring after another 
incident, and a low back strain was the diagnosis.  The 
remainder of the service medical records were negative for 
low back pain entries, but the veteran again states that he 
continued to have low back pain symptomatology during and 
after his service.

Although no hip injury or pain is documented in the service 
medical records, the veteran reports that he had hip pain on 
several occasions, including while he led patrol missions in 
combat in Vietnam in 1967 and 1968.

The veteran has supplied private medical records reflecting a 
need for treatment of his right knee, low back and hips in 
the years following service and continuing to present day.  
This evidence reflects that these disorders have evolved to 
include arthritis, and have required multiple surgeries.  The 
veteran has also identified a private physician, D.A.C., 
M.D., an orthopedic surgeon, who states that he has treated 
the veteran regularly since November 1981.  Dr. C. submitted 
two medical nexus statements for the record.  

In September 1999, Dr. C. opined that the veteran's right 
knee, low back and bilateral hip disorders were all service-
connected.  He did not, however, provide a rationale for his 
opinion, or indicate that he reviewed the service medical 
records.  

Dr. C. provided a second nexus statement in October 2000, 
where he reported that he had reviewed the veteran's service 
medical records.  He noted the documentation of the veteran's 
right knee and back injuries during service, and restated his 
opinion that these disorders should be service-connected.  He 
further stated that the veteran's medical record 
"establishes a mechanism of injury that could lead to 
traumatic arthritis to both hips, i.e., he has had knee 
injuries and back injuries."  

The veteran was afforded a VA medical examination in August 
2002.  After clinical evaluation and review of the record, 
the examiner diagnosed bilateral degenerative joint disease 
of the knees, degenerative disc disease of the lumbar spine 
and bilateral degenerative osteoarthritis of the hips.  He 
opined that the veteran had no history of specific joint 
injury evolving slowly and continually over the years into a 
full-fledged, traumatic osteoarthritis.  He stated that the 
right knee and low back problems appear to have resolved 
during service, and that the veteran's current problems stem 
from multiple surgeries and joint replacements occurring 20 
to 25 years after service.  The examiner opined that the 
veteran's disabilities are not service-connected.

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board observes 
that the nexus evidence as to the veteran's right knee and 
low back disorders is in a state of relative equipoise, such 
that direct service connection must be granted.

As for the bilateral hip disorder claim, the Board finds that 
the evidence of record does not support an award of direct 
service connection.  There is no recorded injury or 
symptomatology in service, although the Board considers the 
veteran's reports of symptomatology to be credible.  See 
38 U.S.C.A. § 1154(b) (West 2002); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record also reflects serious hip 
problems after service.  The Board finds, however, that the 
nexus evidence in relation to this disorder is not as strong 
as that for the veteran's knee and back claims.  In fact, the 
October 2000 statement of Dr. C. (after his review of the 
service medical records, unlike his September 1999 limited 
opinion), instead apparently links the bilateral hip problem 
to the service knee and back injuries, and not directly to 
service.  Accordingly, the Board holds that the August 2002 
VA examiner's negative opinion on the issue of direct service 
connection for a bilateral hip disorder is more probative, so 
that the evidence here is not in relative equipoise.  The 
Board has considered the benefit of the doubt rule, but as 
the preponderance of the evidence is against the claim for 
direct service connection for a bilateral hip disorder, there 
is no basis to apply it.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Secondary Service Connection

The Board is unable to award the veteran service connection 
for his bilateral hip disorder on a direct basis, but 
acknowledges that VA law provides that his claim may also be 
evaluated as secondary to his aforementioned (and now 
service-connected) right knee or low back disability.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a).  Under VA law, service 
connection claims may be granted on a secondary basis if 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, there 
must be: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The Board recognizes that there is substantial competent 
medical evidence of record to establish that the veteran 
currently has a bilateral hip disability.  To that end, the 
first element of the Wallin test has been met.

Also, as noted, the veteran is now service-connected for both 
a right knee and a low back disorder.  Therefore, the second 
element of Wallin has been satisfied.

The element at issue for this claim is element three of 
Wallin, whether there is medical nexus evidence establishing 
a connection between the veteran's service-connected right 
knee or low back disability and his current bilateral hip 
disability.  The Board finds that there is sufficient medical 
nexus evidence of record so as to satisfy this element of the 
claim, and to accordingly award the veteran secondary service 
connection for his bilateral hip disorder.

It is clear from the record that the veteran's private 
treating physician, Dr. C., has had an opportunity to review 
the relevant evidence and to provide an opinion as to the 
etiology of the veteran's claimed bilateral hip disorder.  
The Board observes that the October 2000 opinion from Dr. C. 
includes a specific linking of the veteran's bilateral hip 
disorder to the right knee and low back injuries documented 
in service.  In contrast to this favorable opinion is the 
August 2002 VA examiner's report, which notes that the 
veteran's bilateral hip disorder is not related to service, 
but does not particularly address whether this disorder may 
be related to the veteran's knee and back problems.  The 
Board therefore finds that the October 2000 private opinion 
from Dr. C. is much more probative on the issue of secondary 
service connection for the veteran's bilateral hip disorder.    

Therefore, in light of the above and because all elements of 
the claim have been satisfied by credible evidence, the Board 
finds that secondary service connection for a bilateral hip 
disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disorder, a low back 
disorder, and a bilateral hip disorder is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



